
	

115 S1834 IS: Protecting Seniors During Disasters Act
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1834
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2017
			Mr. Nelson (for himself, Mr. Rubio, Mr. Casey, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend title XXVIII of the Public Health Service Act to establish a National Advisory Committee
			 on Seniors and Disasters.
	
	
		1.Short title
 This Act may be cited as the Protecting Seniors During Disasters Act.
 2.National Advisory Committee on Seniors and DisastersSubtitle B of title XXVIII of the Public Health Service Act (42 U.S.C. 300hh et seq.) is amended by inserting after section 2811A the following:
			
				2811B.National Advisory Committee on Seniors and Disasters
 (a)EstablishmentThe Secretary, in consultation with the Secretary of Homeland Security and the Secretary of Veterans Affairs, shall establish an advisory committee to be known as the National Advisory Committee on Seniors and Disasters (referred to in this section as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall— (1)provide advice and consultation with respect to the activities carried out pursuant to section 2814, as applicable and appropriate;
 (2)evaluate and provide input with respect to the medical and public health needs of seniors as they relate to preparation for, response to, and recovery from all-hazards emergencies; and
 (3)provide advice and consultation with respect to State emergency preparedness and response activities and seniors, including related drills and exercises pursuant to the preparedness goals under section 2802(b).
 (c)Additional dutiesThe Advisory Committee may provide advice and recommendations to the Secretary with respect to seniors and the medical and public health grants and cooperative agreements as applicable to preparedness and response activities authorized under this title and title III.
					(d)Membership
 (1)In generalThe Secretary, in consultation with such other Secretaries as may be appropriate, shall appoint not to exceed 15 members to the Advisory Committee. In appointing such members, the Secretary shall ensure that the total membership of the Advisory Committee is an odd number.
 (2)Required membersThe Secretary, in consultation with such other Secretaries as may be appropriate, may appoint to the Advisory Committee under paragraph (1) such individuals as may be appropriate to perform the duties described in subsections (b) and (c), which may include—
 (A)the Assistant Secretary for Preparedness and Response; (B)the Director of the Biomedical Advanced Research and Development Authority;
 (C)the Director of the Centers for Disease Control and Prevention; (D)the Commissioner of Food and Drugs;
 (E)the Director of the National Institutes of Health; (F)the Administrator of the Centers for Medicare & Medicaid Services;
 (G)the Administrator for Community Living; (H)the Administrator of the Federal Emergency Management Agency;
 (I)the Under Secretary for Health, Veterans Health Administration; (J)at least two non-Federal health care professionals with expertise in medical disaster planning, preparedness, response, or recovery;
 (K)at least two representatives from State, local, territorial, or tribal agencies with expertise in disaster planning, preparedness, response, or recovery; and
 (L)representatives from such Federal agencies (such as the Department of Energy and the Department of Homeland Security) as determined necessary to fulfill the duties of the Advisory Committee, as established under subsections (b) and (c).
 (e)MeetingsThe Advisory Committee shall meet not less than biannually. (f)SunsetThe Advisory Committee shall terminate on September 30, 2021..
		
